          Case 1:20-cv-01043-AT-SN Document 62 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     10/14/2020


VOLKSWAGEN GROUP OF AMERICA, INC.,

                                            Plaintiff,                  20-CV-1043 (AT)(SN)

                          -against-                                      DISCOVERY
                                                                      CONFERENCE ORDER
GPB CAPITAL HOLDINGS, LLC,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        The Court GRANTS in part and DENIES in part the discovery sought in Plaintiff’s

August 28, 2020 letter, and Defendant is ordered to substantially produce responsive documents

by October 16, 2020. With respect to the issues raised in Defendant’s September 16, 2020 letter,

the Court defers ruling on these issues at this time. Defendant shall notify the Court no later than

November 13, 2020, whether these issues remain outstanding.

        As discussed on the record at today’s discovery conference, all fact discovery shall be

completed by January 15, 2021. Disclosure of expert evidence as required by Rule 25(a)(2)(A),

(B), or (C), including the identities and reports of experts, if any, shall be made by January 15,

2020. The disclosure of expert evidence intended by a party solely to contradict or rebut expert

evidence on the same subject matter disclosed by the opposing party shall be made by February

5, 2021. All expert discovery shall be completed by February 26, 2021.
        Case 1:20-cv-01043-AT-SN Document 62 Filed 10/14/20 Page 2 of 2




       The parties shall file a joint letter informing the Court about the status of discovery and

settlement negotiations by November 13, 2020.

SO ORDERED.



DATED:        October 14, 2020
              New York, New York




                                                 2
